Citation Nr: 9904812	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-48 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The appellant served on active duty from February 1989 to 
July 1991.  He received a bad conduct discharge from service 
pursuant to the sentence of a General Court Martial.  

In February 1992 he submitted a claim for Department of 
Veterans Affairs (VA) disability benefits.  In a June 1992 
Administrative Decision, it was held that the character of 
the appellant's discharge from service constituted a bar to 
VA benefits.  In September 1996 he again submitted a claim 
for VA disability benefits.  In October 1996 he was informed 
by the VA Regional Office, Louisville, Kentucky that the 
character of his discharge from service constituted a bar to 
VA benefits.  It was noted that he had not been informed of 
the 1992 decision.  The appellant appealed from the 
determination made by the regional office.  The case is now 
before the Board for appellate consideration.


REMAND

The record reflects that, on his substantive appeal dated in 
November 1996, the appellant indicated that he wished to have 
a hearing before a Member of the Board of Veterans' Appeals 
sitting at the regional office.  Later in November 1996 the 
regional office indicated that the veteran had been placed on 
the list for a March 1998 appearance before a Board Member.

The record reflects that, in April 1997, the appellant 
testified at a hearing at the regional office before the 
Hearing Officer.  He did not indicate that he accepted this 
hearing in lieu of his requested appearance before a Board 
Member

The record further discloses that, in November 1997, he was 
informed that there was a considerable wait for a travel 
board hearing at the regional office before a Member of the 
Board of Veterans Appeals.  He was informed that he had 
several alternatives to a travel board hearing including a 
video conference hearing at the regional office before a 
Member of the Board of Veterans' Appeals who was in 
Washington, D.C.

The record reflects that, in August 1998, the appellant was 
scheduled for a video conference hearing in October 1998.  He 
failed to report for the hearing.  However, the record does 
not reflect that he has executed a waiver of his right to a 
hearing before a Member of the Board sitting at the regional 
office.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office for 
the following action:

Unless the appellant specifically waives 
his right to an appearance before a Board 
Member, the regional office should 
schedule Him for a hearing before a 
Member of the Board at the regional 
office.

If the appellant fails to appear for the scheduled hearing 
without good cause shown, the appeal may be returned to the 
Board without further action being taken.  38 C.F.R. 
§ 20.704.  If he does appear, the appeal should then be 
reviewed and returned to the Board if otherwise in order.  
The Board intimates no opinion as to the ultimate disposition 
in this case.  The appellant need take no action unless 
otherwise notified.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


